DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/671234, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter of at least independent claim 1 is not supported by the prior filed disclosure.
As the subject matter of the claims is not supported by the prior filed disclosure the effective filing date of the claims for examination will be the effective filing date of the instant application, 05/04/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dudley et al. (Pub No 2020/0353684).
With regards to claims 1 and 11, Dudley teaches a method of additively manufacturing an object (Abstract) comprising incorporating a combination of components that provide a unique spectral signature (¶ 0183).  Dudley teaches forming an object including depositing a first material including a first coloring component and a second material including a second coloring component (¶ 0235).  Dudley teaches that specific materials or combinations of materials can be added into build material used in the construction of a three dimensional part to allow for detectable signatures after formation (¶ 0183) in which the specific materials include a fluorescent component (¶ 0187).  Dudley teaches that the additives are selected so as to not greatly change the appearance or color of the 3D object (¶ 0221).  Dudley teaches incorporating the encoding agents in multiple colored build materials (¶ 0235).  Dudley teaches sensing the emission from the fluorescing components and determining the presence of the materials based on the sensed emission of the optical signal (¶ 0232-0234).  With regards to the step recited in the claim that the fluorescent emission “interacts” with the coloring components of the build materials on the way to the surface of the part, this step takes place inherently due to the emission from the fluorescent components within the build material that also include coloring agents.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
With regards to claim 2, the step recited in the claim takes place inherently due to the emission from the fluorescent components within the build material that also include coloring agents.
With regards to claim 3, Dudley teaches incorporating one or more unique material signature additives (¶ 0183).
With regards to claims 4 and 5, Dudley teaches that the unique signature components should not interfere with the visual appearance of the colored object (¶ 0221) interpreted to read upon a corresponding color spectrum wavelength emission.
With regards to claims 6-8, Dudley teaches using dyes or pigments (¶ 0083, 0093).
With regards to claim 9, Dudley teaches that the different materials can have different signatures and thus detection of the signatures demonstrates a transition region (¶ 0235).
With regards to claims 13 and 14, Dudley teaches using IR emission sensors (¶ 0233).
With regards to claim 17, Dudley teaches detecting with a camera (¶ 0221).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (Pub No 2020/0353684) as applied to claim 1 above, and further in view of Okamoto (Pub No 2015/0140295).
With regards to claims 15 and 16, Dudley teaches a method for additively manufacturing an object in which build material is given a color and deposited to form an object, but does not explicitly teach that the material can be transparent or translucent; however, as discussed in Okamoto, it was known in the art at the time the invention was effectively filed that additive manufacturing by inks with a variety of colors can include transparent and translucent materials (¶ 0061).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize known ink build materials for 3D printing as doing so uses known materials for a similar process presenting a reasonable expectation of success and predictable results.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley et al. (Pub No 2020/0353684) as applied to claim 1 above, and further in view of Vasquez et al. (Pub No 2017/0132355).
With regards to claim 20, Dudley teaches using a variety of means for illuminating and determining a unique mark from fluorescent materials, but does not explicitly teach using laser profilometry; however, as discussed in Vasquez laser profilometry is one of many known means for sensing and determining a unique mark on an object including fluorescent materials (Abstract, ¶ 0029, 0043, 0095).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a known technique such as laser profilometry in the method of Dudley as both Dudley and Vasquez relate to identifying unique marks with EM  devices presenting a reasonable expectation of success, and doing so presents a simple substitution of known prior art equivalents yielding predictable results.
Allowable Subject Matter
Claims 10, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742